COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 HERBERT RICHARD ATKINS,                                       No. 08-13-00113-CR
                                               §
                  Appellant,                                         Appeal from the
                                               §
 v.                                                         County Court at Law No. 1
                                               §
 THE STATE OF TEXAS,                                          of Parker County, Texas
                                               §
                  Appellee.                                    (TC# CCLl-12-0084)
                                               §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 3RD DAY OF JUNE, 2015.


                                            ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Larsen, J. (Senior Judge)
Rodriguez, J., dissenting
Larsen, J. (Senior Judge), sitting by assignment